Exhibit 10.1

COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION

AMENDED AND RESTATED 1999 INCENTIVE COMPENSATION PLAN

(AS AMENDED AND RESTATED THROUGH APRIL 12, 2006)

1.0 DEFINITIONS

The following terms shall have the following meanings unless the context
indicates otherwise:

1.1 “Award” shall mean either a Stock Option, an SAR, a Stock Award, a Stock
Unit, a Performance Share, a Performance Unit, or a Cash Award.

1.2 “Award Agreement” shall mean a written agreement between the Company and the
Participant that establishes the terms, conditions, restrictions and/or
limitations applicable to an Award in addition to those established by the Plan
and by the Committee’s exercise of its administrative powers.

1.3 “Board” shall mean the Board of Directors of the Company.

1.4 “Cash Award” shall mean the grant by the Committee to a Participant of an
award of cash as described in Section 11 below.

1.5 “Cause” shall mean (i) willful malfeasance or willful misconduct by the
Employee in connection with his employment, (ii) continuing failure to perform
such duties as are requested by the Company and/or its subsidiaries,
(iii) failure by the Employee to observe material policies of the Company and/or
its subsidiaries applicable to the Employee or (iv) the commission by the
Employee of (x) any felony or (y) any misdemeanor involving moral turpitude.

1.6 “Change in Control of the Company” shall mean the occurrence of any of the
following events:

(a) any Person, as such term is used for purposes of Section 13(d) or 14(d) of
the Exchange Act, or any successor section thereto, (other than (i) the Company,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, (iii) any Subsidiaries of the Company, (iv) any company
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company or
(v) IMS Health Incorporated or its Subsidiaries), becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 35% or more of
the combined voting power of the Company’s then-outstanding securities; provided
however, that the acquisition of securities in a bona fide public offering or
private placement of securities by an investor who is acquiring such securities
for passive investment purposes only shall not constitute a “Change in Control”.

(b) during any period of twenty-four months, individuals who at the beginning of
such period constitute the Board, and any new director (other than (i) a
director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in Sections 1.6 (a), (c) or (d) of the
Plan, (ii) a director nominated by any Person (including the Company) who
publicly announces an intention to take or to consider taking actions
(including, but not limited to, an actual or threatened proxy contest) which if
consummated would constitute a Change in Control or (iii) a director nominated
by any Person who is the beneficial owner, directly or indirectly, of securities
of the Company representing 10% or more of the combined voting power of the
Company’s securities) whose election by the Board or nomination for election by
the Company’s shareholders is or was approved by a vote of at least two-thirds
( 2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously, so approved, cease for any reason to constitute at least a majority
thereof;

(c) the effective date or date of consummation of any transaction or series of
transactions (other than a transaction to which only the Company and one or more
of its subsidiaries are parties) under which the Company is merged or
consolidated with any other company, other than a merger or consolidation
(i) which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 66 2/3% of the combined voting power of the voting securities
of the Company or such surviving entity outstanding immediately after such
merger or consolidation and (ii) after which no Person holds 35% or more of the
combined voting power of the then-outstanding securities of the Company or such
surviving entity; or



--------------------------------------------------------------------------------

(d) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets;

1.7 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

1.8 “Committee” shall mean (i) the Board or (ii) a committee or subcommittee of
the Board appointed by the Board from among its members. The Committee may be
the Board’s Compensation Committee. Unless the Board determines otherwise, the
Committee shall be comprised solely of not less than two members who each shall
qualify as:

(a) a “Non-Employee Director” within the meaning of Rule 16b-3(b)(3) (or any
successor rule) under the Exchange Act, and

(b) an “outside director” within the meaning of Code Section 162(m) and the
Treasury Regulations thereunder.

1.9 “Common Stock” shall mean the Class A common stock, $.01 par value per
share, of the Company.

1.10 “Company” shall mean Cognizant Technology Solutions Corporation, a Delaware
corporation.

1.11 “Disability” shall mean shall mean the inability to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which constitutes a permanent and total disability, as defined
in Section 22(e) (3) of the Code (or any successor section thereto). The
determination whether a Participant has suffered a Disability shall be made by
the Committee based upon such evidence as it deems necessary and appropriate,
and shall be conclusive and binding on the Participant. A Participant shall not
be considered disabled unless he or she furnishes such medical or other evidence
of the existence of the Disability as the Committee, in its sole discretion, may
require.

1.12 “Dividend Equivalent Right” shall mean the right to receive an amount equal
to the amount of any dividend paid with respect to a share of Common Stock
multiplied by the number of shares of Common Stock underlying or with respect to
a Stock Option, a SAR, a Stock Unit or a Performance Unit, and which shall be
payable in cash, in Common Stock, in the form of Stock Units or Performance
Units, or a combination of any or all of the foregoing.

1.13 “Effective Date” shall mean the date on which the Plan is adopted by the
Board.

1.14 “Employee” shall mean an employee of the Company or any Subsidiary as
described in Treasury Regulation Section 1.421-7(h).

1.15 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, including applicable regulations thereunder.

1.16 “Fair Market Value of the Common Stock” shall mean:

(a) if the Common Stock is readily tradable on a national securities exchange or
other market system, the closing price of the Common Stock on the date of
calculation (or on the last preceding trading date if Common Stock was not
traded on such date), or

(b) if the Common Stock is not readily tradable on a national securities
exchange or other market system: (i) the book value of a share of Common Stock
as of the last day of the last completed fiscal quarter preceding the date of
calculation; or (ii) any other value as otherwise determined in good faith by
the Board.

1.17 “Independent Contractor” shall mean a person (other than a person who is an
Employee or a Nonemployee Director) or an entity that renders services to the
Company.

1.18 “ISO” shall mean an “incentive stock option” as such term is used in Code
Section 422.



--------------------------------------------------------------------------------

1.19 “Nonemployee Director” shall mean a member of the Board who is not an
Employee.

1.20 “Nonqualified Stock Option” shall mean a Stock Option that does not qualify
as an ISO.

1.21 “Participant” shall mean any Employee, Nonemployee Director or Independent
Contractor to whom an Award has been granted by the Committee under the Plan.

1.22 “Performance-Based Award” shall mean an Award subject to the achievement of
certain performance goal or goals as described in Section 12 below.

1.23 “Performance Share” shall mean the grant by the Committee to a Participant
of an Award as described in Section 10.1 below.

1.24 “Performance Unit” shall mean the grant by the Committee to a Participant
of an Award as described in Section 10.2 below.

1.25 “Plan” shall mean the Cognizant Technology Solutions Corporation 1999
Incentive Compensation Plan.

1.26 “SAR” shall mean the grant by the Committee to a Participant of a stock
appreciation right as described in Section 8 below.

1.27 “Stock Award” shall mean the grant by the Committee to a Participant of an
Award of Common Stock as described in Section 9.1 below.

1.28 “Stock Option” shall mean the grant by the Committee to a Participant of an
option to purchase Common Stock as described in Section 7 below.

1.29 “Stock Unit” shall mean the grant by the Committee to a Participant of an
Award as described in Section 9.2 below.

1.30 “Subsidiary” shall mean a corporation of which the Company directly or
indirectly owns more than 50 percent of the Voting Stock or any other business
entity in which the Company directly or indirectly has an ownership interest of
more than 50 percent.

1.31 “Treasury Regulations” shall mean the regulations promulgated under the
Code by the United States Department of the Treasury, as amended from time to
time.

1.32 “Vest” shall mean:

(a) with respect to Stock Options and SARs, when the Stock Option or SAR (or a
portion of such Stock Option or SAR) first becomes exercisable and remains
exercisable subject to the terms and conditions of such Stock Option or SAR; or

(b) with respect to Awards other than Stock Options and SARs, when the
Participant has:

(i) an unrestricted right, title and interest to receive the compensation
(whether payable in Common Stock, cash or a combination of both) attributable to
an Award (or a portion of such Award) or to otherwise enjoy the benefits
underlying such Award; and

(ii) a right to transfer an Award subject to no Company-imposed restrictions or
limitations other than restrictions and/or limitations imposed by Section 14
below.

1.33 “Vesting Date” shall mean the date or dates on which an Award Vests.

1.34 “Voting Stock” shall mean the capital stock of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.

2.0 PURPOSE AND TERM OF PLAN

2.1 PURPOSE. The purpose of the Plan is to motivate certain Employees,
Nonemployee Directors and Independent Contractors to put forth maximum efforts
toward the growth, profitability, and success of the Company and Subsidiaries by
providing incentives to such Employees, Nonemployee Directors and



--------------------------------------------------------------------------------

Independent Contractors either through cash payments and/or through the
ownership and performance of the Common Stock. In addition, the Plan is intended
to provide incentives which will attract and retain highly qualified individuals
as Employees and Nonemployee Directors and to assist in aligning the interests
of such Employees and Nonemployee Directors with those of its stockholders.

2.2 TERM. The Plan shall be effective as of the Effective Date; provided,
however, that the Plan shall be approved by the stockholders of the Company at
an annual meeting or any special meeting of stockholders of the Company within
12 months before or after the Effective Date, and such approval by the
stockholders of the Company shall be a condition to the right of each
Participant to receive Awards hereunder. Any Award granted under the Plan prior
to the approval by the stockholders of the Company shall be effective as of the
date of grant (unless the Committee specifies otherwise at the time of grant),
but no such Award may Vest, be paid out, or otherwise be disposed of prior to
such stockholder approval. If the stockholders of the Company fail to approve
the Plan in accordance with this Section 2.2, any Award granted under the Plan
shall be cancelled. The Plan shall terminate on the 10th anniversary of the
Effective Date (unless sooner terminated by the Board under Section 16.1 below.

2.3 STOCK SPLITS. All share numbers in this April 12, 2006 Amended and Restated
Plan reflect the two (2)-for one (1) split of the Common Stock effected on
June 17, 2004 and all prior stock splits.

3.0 ELIGIBILITY AND PARTICIPATION

3.1 ELIGIBILITY. All Employees of the Company, all Nonemployee Directors and all
Independent Contractors shall be eligible to participate in the Plan and to
receive Awards.

3.2 PARTICIPATION. Participants shall consist of such Employees, Nonemployee
Directors and Independent Contractors as the Committee in its sole discretion
designates to receive Awards under the Plan. Designation of a Participant in any
year shall not require the Committee to designate such person or entity to
receive an Award in any other year or, once designated, to receive the same type
or amount of Award as granted to the Participant in any other year. The
Committee shall consider such factors as it deems pertinent in selecting
Participants and in determining the type and amount of their respective Awards.

4.0 ADMINISTRATION

4.1 RESPONSIBILITY. The Committee shall have the responsibility, in its sole
discretion, to control, operate, manage and administer the Plan in accordance
with its terms.

4.2 AWARD AGREEMENT. Each Award granted under the Plan shall be evidenced by an
Award Agreement which shall be signed by the Committee and the Participant;
provided, however, that in the event of any conflict between a provision of the
Plan and any provision of an Award Agreement, the provision of the Plan shall
prevail.

4.3 AUTHORITY OF THE COMMITTEE. The Committee shall have all the discretionary
authority that may be necessary or helpful to enable it to discharge its
responsibilities with respect to the Plan, including but not limited to the
following:

(a) to determine eligibility for participation in the Plan;

(b) to determine eligibility for and the type and size of an Award granted under
the Plan;

(c) to supply any omission, correct any defect, or reconcile any inconsistency
in the Plan in such manner and to such extent as it shall deem appropriate in
its sole discretion to carry the same into effect;

(d) to issue administrative guidelines as an aid to administer the Plan and make
changes in such guidelines as it from time to time deems proper;

(e) to make rules for carrying out and administering the Plan and make changes
in such rules as it from time to time deems proper;

(f) to the extent permitted under the Plan, grant waivers of Plan terms,
conditions, restrictions, and limitations;



--------------------------------------------------------------------------------

(g) to accelerate the Vesting of any Award when such action or actions would be
in the best interest of the Company;

(h) to grant Award in replacement of Awards previously granted under this Plan
or any other executive compensation plan of the Company; and

(i) to take any and all other actions it deems necessary or advisable for the
proper operation or administration of the Plan.

4.4 ACTION BY THE COMMITTEE. The Committee may act only by a majority of its
members. Any determination of the Committee may be made, without a meeting, by a
writing or writings signed by all of the members of the Committee. In addition,
the Committee may authorize any one or more of its members to execute and
deliver documents on behalf of the Committee.

4.5 DELEGATION OF AUTHORITY. The Committee may delegate to one or more of its
members, or to one or more agents, such administrative duties as it may deem
advisable; provided, however, that any such delegation shall be in writing. In
addition, the Committee, or any person to whom it has delegated duties under
this Section 4.5, may employ one or more persons to render advice with respect
to any responsibility the Committee or such person may have under the Plan. The
Committee may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion or computation received from any such counsel, consultant or agent.
Expenses incurred by the Committee in the engagement of such counsel, consultant
or agent shall be paid by the Company, or the Subsidiary whose employees have
benefited from the Plan, as determined by the Committee.

4.6 DETERMINATIONS AND INTERPRETATIONS BY THE COMMITTEE. All determinations and
interpretations made by the Committee shall be binding and conclusive on all
Participants and their heirs, successors, and legal representatives.

4.7 LIABILITY. No member of the Board, no member of the Committee and no
employee of the Company shall be liable for any act or failure to act hereunder,
except in circumstances involving his or her bad faith, gross negligence or
willful misconduct, or for any act or failure to act hereunder by any other
member or employee or by any agent to whom duties in connection with the
administration of the Plan have been delegated.

4.8 INDEMNIFICATION. The Company shall indemnify members of the Committee and
any agent of the Committee who is an employee of the Company, against any and
all liabilities or expenses to which they may be subjected by reason of any act
or failure to act with respect to their duties on behalf of the Plan, except in
circumstances involving such person’s bad faith, gross negligence or willful
misconduct.

5.0 SHARES SUBJECT TO PLAN

5.1 AVAILABLE SHARES. The aggregate number of shares of Common Stock which shall
be available for grants or payments of Awards under the Plan during its term
shall be 38,261,580 shares. Such share reserve includes a share increase of
761,580 shares authorized by the Board on April 12, 2006, subject to stockholder
approval at the 2006 Annual Meeting. The shares of Common Stock available for
issuance under the Plan may be either authorized but unissued shares, shares of
issued stock held in the Company’s treasury, or both, at the discretion of the
Company, and subject to any adjustments made in accordance with Section 5.2
below. Any shares of Common Stock underlying Awards which terminate by
expiration, forfeiture, cancellation or otherwise without the issuance of such
shares shall again be available for grants of Awards under the Plan. Awards that
are payable only in cash are not subject to this Section 5.1.

5.2 ADJUSTMENT TO SHARES. If there is any change in the Common Stock of the
Company, through merger, consolidation, reorganization, recapitalization, stock
dividend, stock split, reverse stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares, dividend in kind or other like change
in capital structure or distribution (other than normal cash dividends) to
stockholders of the Company, an adjustment shall be made to each outstanding
Award so that each such Award shall thereafter be with respect to or exercisable
for such securities, cash and/or other property as would have been received in
respect of the Common Stock subject to such Award had such Award been paid,
distributed or



--------------------------------------------------------------------------------

exercised in full immediately prior to such change or distribution. Such
adjustment shall be made successively each time any such change shall occur. In
addition, in the event of any such change or distribution, in order to prevent
dilution or enlargement of Participants’ rights under the Plan, the Committee
shall have the authority to adjust, in an equitable manner, the maximum number
and kind of shares that may be issued under the Plan, the maximum number and
kind of shares for which Awards measured in shares of Common Stock may be made
to any one Participant over the term of the Plan, the number and kind of shares
subject to outstanding Awards, the exercise price applicable to outstanding
Stock Options, and the Fair Market Value of the Common Stock and other value
determinations applicable to outstanding Awards. Appropriate adjustments may
also be made by the Committee in the terms of any Awards granted under the Plan
to reflect such changes or distributions and to modify any other terms of
outstanding Awards on an equitable basis, including modifications of performance
goals and changes in the length of performance periods; provided, however, that
with respect to Performance-Based Awards, such modifications and/or changes do
not disqualify the compensation attributable to such Awards as
“performance-based compensation” under Code Section 162(m). In addition, the
Committee is authorized to make adjustments to the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events affecting the Company or the financial statements of the Company, or in
response to changes in applicable laws, regulations, or accounting principles.
Notwithstanding anything contained in the Plan, any adjustment with respect to
an ISO due to a change or distribution described in this Section 5.2 shall
comply with the rules of Code Section 424(a), and in no event shall any
adjustment be made which would render any ISO granted hereunder other than an
incentive stock option for purposes of Code Section 422.

6.0 MAXIMUM INDIVIDUAL AWARDS

6.1 MAXIMUM AGGREGATE NUMBER OF SHARES UNDERLYING STOCK-BASED AWARDS GRANTED
UNDER THE PLAN TO ANY SINGLE PARTICIPANT. The maximum aggregate number of shares
of Common Stock underlying all Awards measured in shares of Common Stock
(whether payable in Common Stock, cash or a combination of both) that may be
granted to any single Participant during the life of the Plan shall be 9,000,000
shares, subject to adjustment as provided in Section 5.2 above. For purposes of
the preceding sentence, such Awards that are cancelled or repriced shall
continue to be counted in determining such maximum aggregate number of shares of
Common Stock that may be granted to any single Participant during the life of
the Plan.

6.2 MAXIMUM DOLLAR AMOUNT UNDERLYING CASH-BASED AWARDS GRANTED UNDER THE PLAN TO
ANY SINGLE PARTICIPANT. The maximum dollar amount that may be paid to any single
Participant with respect to all Awards measured in cash (whether payable in
Common Stock, cash or a combination of both) during the life of the Plan shall
be $10,000,000.

7.0 STOCK OPTIONS

7.1 IN GENERAL. The Committee may, in its sole discretion, grant Stock Options
to Employees, Nonemployee Directors and Independent Contractors on or after the
Effective Date. The Committee shall, in its sole discretion, determine the
Employees, the Nonemployee Directors and Independent Contractors who will
receive Stock Options and the number of shares of Common Stock underlying each
Stock Option. With respect to Employees who become Participants, the Committee
may grant such Participants ISOs or Nonqualified Stock Options or a combination
of both. With respect to Nonemployee Directors and Independent Contractors who
become Participants, the Committee may grant such Participants only Nonqualified
Stock Options. Each Stock Option shall be subject to such terms and conditions
consistent with the Plan as the Committee may impose from time to time. In
addition, each Stock Option shall be subject to the following terms and
conditions set forth in Sections 7.2 through 7.8 below.

7.2 EXERCISE PRICE. The Committee shall specify the exercise price of each Stock
Option in the Award Agreement; provided, however, that the exercise price of any
ISO or Nonqualified Stock Option shall not be less than 100 percent of the Fair
Market Value of the Common Stock on the date of grant.

7.3 TERM OF STOCK OPTION. The Committee shall specify the term of each Stock
Option in the Award Agreement; provided, however, that (i) no ISO shall be
exercised after the 10th anniversary of the date of grant of such ISO and
(ii) no Nonqualified Stock Option shall be exercised after the 10th



--------------------------------------------------------------------------------

anniversary of the date of grant of such Nonqualified Stock Option. Each Stock
Option shall terminate at such earlier times and upon such conditions or
circumstances as the Committee shall, in its sole discretion, set forth in the
Award Agreement on the date of grant.

7.4 VESTING DATE. The Committee shall specify the Vesting Date with respect to
each Stock Option in the Award Agreement. The Committee may grant Stock Options
that are Vested, either in whole or in part, on the date of grant. If the
Committee fails to specify a Vesting Date in the Award Agreement, 25 percent of
such Stock Option shall become exercisable on each of the first 4 anniversaries
of the date of grant and shall remain exercisable following such anniversary
date until the Stock Option expires in accordance with its terms under the Award
Agreement or under the terms of the Plan. The Vesting of a Stock Option may be
subject to such other terms and conditions as shall be determined by the
Committee, including, without limitation, accelerating the Vesting if certain
performance goals are achieved.

7.5 EXERCISE OF STOCK OPTIONS. The Stock Option exercise price may be paid in
cash or, in the sole discretion of the Committee, by the delivery of shares of
Common Stock then owned by the Participant, by the withholding of shares of
Common Stock for which a Stock Option is exercisable, or by a combination of
these methods. In the sole discretion of the Committee, payment may also be made
by delivering a properly executed exercise notice to the Company together with a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the amount of sale or loan proceeds to pay the exercise price. To facilitate the
foregoing, the Company may enter into agreements for coordinated procedures with
one or more brokerage firms. The Committee may prescribe any other method of
paying the exercise price that it determines to be consistent with applicable
law and the purpose of the Plan, including, without limitation, in lieu of the
exercise of a Stock Option by delivery of shares of Common Stock then owned by a
Participant, providing the Company with a notarized statement attesting to the
number of shares owned by the Participant, where upon verification by the
Company, the Company would issue to the Participant only the number of
incremental shares to which the Participant is entitled upon exercise of the
Stock Option. In determining which methods a Participant may utilize to pay the
exercise price, the Committee may consider such factors as it determines are
appropriate; provided, however, that with respect to ISOs, all such
discretionary determinations by the Committee shall be made at the time of grant
and specified in the Award Agreement.

7.6 RESTRICTIONS RELATING TO ISOS. In addition to being subject to the terms and
conditions of this Section 7, ISOs shall comply with all other requirements
under Code Section 422. Accordingly, ISOs may be granted only to Participants
who are employees (as described in Treasury Regulation Section 1.421-7(h)) of
the Company or of any “Parent Corporation” (as defined in Code Section 424(e))
or of any “Subsidiary Corporation” (as defined in Code Section 424(f)) on the
date of grant. The aggregate market value (determined as of the time the ISO is
granted) of the Common Stock with respect to which ISOs (under all option plans
of the Company and of any Parent Corporation and of any Subsidiary Corporation)
are exercisable for the first time by a Participant during any calendar year
shall not exceed $100,000. For purposes of the preceding sentence, ISOs shall be
taken into account in the order in which they are granted. ISOs shall not be
transferable by the Participant otherwise than by will or the laws of descent
and distribution and shall be exercisable, during the Participant’s lifetime,
only by such Participant. The Committee shall not grant ISOs to any Employee
who, at the time the ISO is granted, owns stock possessing (after the
application of the attribution rules of Code Section 424(d)) more than 10
percent of the total combined voting power of all classes of stock of the
Company or of any Parent Corporation or of any Subsidiary Corporation unless the
exercise price of the ISO is fixed at not less than 110 percent of the Fair
Market Value of the Common Stock on the date of grant and the exercise of such
ISO is prohibited by its terms after the 5th anniversary of the ISO’s date of
grant. In addition, no ISO shall be issued to a Participant in tandem with a
Nonqualified Stock Option issued to such Participant in accordance with Treasury
Regulation Section 14a.422A-1, Q/A-39.

7.7 ADDITIONAL TERMS AND CONDITIONS. The Committee may, by way of the Award
Agreements or otherwise, establish such other terms, conditions, restrictions
and/or limitations, if any, of any Stock Option, provided they are not
inconsistent with the Plan, including, without limitation, the requirement that
the Participant not engage in competition with the Company.



--------------------------------------------------------------------------------

7.8 CONVERSION STOCK OPTIONS. The Committee may, in its sole discretion, grant a
Stock Option to any holder of an option (hereinafter referred to as an “Original
Option”) to purchase shares of the stock of any corporation:

(a) the stock or assets of which were acquired, directly or indirectly, by the
Company or any Subsidiary, or

(b) which was merged with and into the Company or a Subsidiary,

so that the Original Option is converted into a Stock Option (hereinafter
referred to as a “Conversion Stock Option”); provided, however, that such
Conversion Stock Option as of the date of its grant (the “Conversion Stock
Option Grant Date”) shall have the same economic value as the Original Option as
of the Conversion Stock Option Grant Date. In addition, unless the Committee, in
its sole discretion determines otherwise, a Conversion Stock Option which is
converting an Original Option intended to qualify as an ISO shall have the same
terms and conditions as applicable to the Original Option in accordance with
Code Section 424 and the Treasury Regulations thereunder so that the conversion
(x) is treated as the issuance or assumption of a stock option under Code
Section 424(a) and (y) is not treated as a modification, extension or renewal of
a stock option under Code Section 424(h).

8.0 SARS

8.1 IN GENERAL. The Committee may, in its sole discretion, grant SARs to
Employees, Nonemployee Directors, and/or Independent Contractors. An SAR is a
right to receive a payment in cash, Common Stock or a combination of both, in an
amount equal to the excess of (x) the Fair Market Value of the Common Stock, or
other specified valuation, of a specified number of shares of Common Stock on
the date the SAR is exercised over (y) the Fair Market Value of the Common
Stock, or other specified valuation (which shall be no less than the Fair Market
Value of the Common Stock), of such shares of Common Stock on the date the SAR
is granted, all as determined by the Committee; provided, however, that if a SAR
is granted retroactively in tandem with or in substitution for a Stock Option,
the designated Fair Market Value of the Common Stock in the Award Agreement may
be the Fair Market Value of the Common Stock on the date such Stock Option was
granted. Each SAR shall be subject to such terms and conditions, including, but
not limited to, a provision that automatically converts a SAR into a Stock
Option on a conversion date specified at the time of grant, as the Committee
shall impose from time to time in its sole discretion and subject to the terms
of the Plan.

9.0 STOCK AWARDS AND STOCK UNITS

9.1 STOCK AWARDS. The Committee may, in its sole discretion, grant Stock Awards
to Employees, Nonemployee Directors, and/or Independent Contractors as
additional compensation or in lieu of other compensation for services to the
Company. A Stock Award shall consist of shares of Common Stock which shall be
subject to such terms and conditions as the Committee in its sole discretion
determines appropriate including, without limitation, restrictions on the sale
or other disposition of such shares, the Vesting Date with respect to such
shares, and the right of the Company to reacquire such shares for no
consideration upon termination of the Participant’s employment within specified
periods. The Committee may require the Participant to deliver a duly signed
stock power, endorsed in blank, relating to the Common Stock covered by such
Stock Award and/or that the stock certificates evidencing such shares be held in
custody or bear restrictive legends until the restrictions thereon shall have
lapsed. With respect to the shares of Common Stock subject to a Stock Award, the
Participant shall have all of the rights of a holder of shares of Common Stock,
including the right to receive dividends and to vote the shares, unless the
Committee determines otherwise on the date of grant.

9.2 STOCK UNITS. The Committee may, in its sole discretion, grant to Employees,
Nonemployee Directors, and/or Independent Contractor Stock Units as additional
compensation or in lieu of other compensation for services to the Company. A
Stock Unit is a hypothetical share of Common Stock represented by a notional
account established and maintained (or caused to be established or maintained)
by the Company for such Participant who receives a grant of Stock Units. Stock
Units shall be subject to such terms and conditions as the Committee, in its
sole discretion, determines appropriate including, without limitation,
determinations of the Vesting Date with respect to such Stock Units and the
criteria for the Vesting of such Stock Units. A Stock Unit granted by the
Committee shall provide for payment in shares of



--------------------------------------------------------------------------------

Common Stock at such time or times as the Award Agreement shall specify. The
Committee shall determine whether a Participant who has been granted a Stock
Unit shall also be entitled to a Dividend Equivalent Right.

9.3 PAYOUT OF STOCK UNITS. Subject to a Participant’s election to defer in
accordance with Section 17.3 below, upon the Vesting of a Stock Unit, the shares
of Common Stock representing the Stock Unit shall be distributed to the
Participant, unless the Committee, in its sole discretion, provides for the
payment of the Stock Unit in cash (or partly in cash and partly in shares of
Common Stock) equal to the value of the shares of Common Stock which would
otherwise be distributed to the Participant.

10.0 PERFORMANCE SHARES AND PERFORMANCE UNITS

10.1 PERFORMANCE SHARES. The Committee may, in its sole discretion, grant
Performance Shares to Employees, Nonemployee Directors, and/or Independent
Contractors as additional compensation or in lieu of other compensation for
services to the Company. A Performance Share shall consist of a share or shares
of Common Stock which shall be subject to such terms and conditions as the
Committee, in its sole discretion, determines appropriate including, without
limitation, determining the performance goal or goals which, depending on the
extent to which such goals are met, will determine the number and/or value of
the Performance Shares that will be paid out or distributed to the Participant
who has been granted Performance Shares. Performance goals may be based on,
without limitation, Company-wide, divisional and/or individual performance, as
the Committee, in its sole discretion, may determine, and may be based on the
performance measures listed in Section 12.3 below.

10.2 PERFORMANCE UNITS. The Committee may, in its sole discretion, grant to
Employees, Nonemployee Directors, and/or Independent Contractors Performance
Units as additional compensation or in lieu of other compensation for services
to the Company. A Performance Unit is a hypothetical share or shares of Common
Stock represented by a notional account which shall be established and
maintained (or caused to be established or maintained) by the Company for such
Participant who receives a grant of Performance Units. Performance Units shall
be subject to such terms and conditions as the Committee, in its sole
discretion, determines appropriate including, without limitation, determining
the performance goal or goals which, depending on the extent to which such goals
are met, will determine the number and/or value of the Performance Units that
will be accrued with respect to the Participant who has been granted Performance
Units. Performance goals may be based on, without limitation, Company-wide,
divisional and/or individual performance, as the Committee, in its sole
discretion, may determine, and may be based on the performance measures listed
in Section 12.3 below.

10.3 ADJUSTMENT OF PERFORMANCE GOALS. With respect to those Performance Shares
or Performance Units that are not intended to qualify as Performance-Based
Awards (as described in Section 12 below), the Committee shall have the
authority at any time to make adjustments to performance goals for any
outstanding Performance Shares or Performance Units which the Committee deems
necessary or desirable unless at the time of establishment of the performance
goals the Committee shall have precluded its authority to make such adjustments.

10.4 PAYOUT OF PERFORMANCE SHARES OR PERFORMANCE UNITS. Subject to a
Participant’s election to defer in accordance with Section 17.3 below, upon the
Vesting of a Performance Share or a Performance Unit, the shares of Common Stock
representing the Performance Share or the Performance Unit shall be distributed
to the Participant, unless the Committee, in its sole discretion, provides for
the payment of the Performance Share or a Performance Unit in cash (or partly in
cash and partly in shares of Common Stock) equal to the value of the shares of
Common Stock which would otherwise be distributed to the Participant.

11.0 CASH AWARDS

11.1 IN GENERAL. The Committee may, in its sole discretion, grant Cash Awards to
Employees, Nonemployee Directors, and/or Independent Contractors as additional
compensation or in lieu of other compensation for services to the Company. A
Cash Award shall be subject to such terms and conditions as the Committee, in
its sole discretion, determines appropriate including, without limitation,
determining the Vesting Date with respect to such Cash Award, the criteria for
the Vesting of such Cash Award, and the right of the Company to require the
Participant to repay the Cash Award (with or without interest) upon termination
of the Participant’s employment within specified periods.



--------------------------------------------------------------------------------

12.0 PERFORMANCE-BASED AWARDS

12.1 IN GENERAL. The Committee, in its sole discretion, may designate Awards
granted under the Plan as Performance-Based Awards (as defined below) if it
determines that such compensation might not be tax deductible by the Company due
to the deduction limitation imposed by Code Section 162(m). Accordingly, an
Award granted under the Plan may be granted in such a manner that the
compensation attributable to such Award is intended by the Committee to qualify
as “performance-based compensation” (as such term is used in Code Section 162(m)
and the Treasury Regulations thereunder) and thus be exempt from the deduction
limitation imposed by Code Section 162(m) (“Performance-Based Awards”).

12.2 QUALIFICATION OF PERFORMANCE-BASED AWARDS. Awards shall only qualify as
Performance-Based Awards under the Plan if:

(a) at the time of grant the Committee is comprised solely of two or more
“outside directors” (as such term is used in Code Section 162(m) and the
Treasury Regulations thereunder);

(b) with respect to either the granting or Vesting of an Award (other than (i) a
Nonqualified Stock Option or (ii) an SAR, which are granted with an exercise
price at or above the Fair Market Value of the Common Stock on the date of
grant), such Award is subject to the achievement of a performance goal or goals
based on one or more of the performance measures specified in Section 12.3
below;

(c) the Committee establishes in writing (i) the objective performance-based
goals applicable to a given performance period and (ii) the individual employees
or class of employees to which such performance-based goals apply no later than
90 days after the commencement of such performance period (but in no event after
25 percent of such performance period has elapsed);

(d) no compensation attributable to a Performance-Based Award will be paid to or
otherwise received by a Participant until the Committee certifies in writing
that the performance goal or goals (and any other material terms) applicable to
such performance period have been satisfied;

(e) after the establishment of a performance goal, the Committee shall not
revise such performance goal (unless such revision will not disqualify
compensation attributable to the Award as “performance-based compensation” under
Code Section 162(m)) or increase the amount of compensation payable with respect
to such Award upon the attainment of such performance goal; and

(f) no vesting requirements tied to the attainment of such performance goals may
be waived with respect to Performance-Based Awards, except in the event of a
Change in Control or certain involuntary terminations of employment or service
prior to the completion of the performance period.

12.3 PERFORMANCE MEASURES. The Committee may use the following performance
measures (either individually or in any combination) to set performance goals
with respect to Awards intended to qualify as Performance-Based Awards: net
sales; pretax income before allocation of corporate overhead and bonus; budget;
cash flow; earnings per share; net income; division, group or corporate
financial goals; return on stockholders’ equity; return on assets; attainment of
strategic and operational initiatives; appreciation in and/or maintenance of the
price of the Common Stock or any other publicly-traded securities of the
Company; market share; gross profits; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; earnings before
interest, taxes, depreciation, amortization and stock-based compensation
expense; economic value-added models; comparisons with various stock market
indices; increase in number of customers; and/or reductions in costs. The
performance measures may, at the time they are established for one or more such
Performance-Based Awards, be subject to adjustment for one or more of the
following items: extraordinary, unusual or non-recurring items of gain, loss or
expense; items of gain, loss or expense related to (a) the disposal of a
business or discontinued operations or (b) the operations of any business
acquired by the Company; accruals for reorganization and restructuring cost and
expenses; and items of gain, loss or expense attributable to changes in tax laws
and regulations, accounting principles or other applicable laws or regulations.



--------------------------------------------------------------------------------

12.4 STOCKHOLDER REAPPROVAL. As required by Treasury Regulation
Section 1.162-27(e)(vi), the material terms of performance goals as described in
this Section 12 shall be disclosed to and reapproved by the Company’s
stockholders no later than the first stockholder meeting that occurs in the 5th
year following the year in which the Company’s stockholders previously approved
such performance goals.

13.0 CHANGE IN CONTROL

13.1 ACCELERATED VESTING. Notwithstanding any other provision of this Plan to
the contrary, if there is a Change in Control of the Company, the Committee, in
its sole discretion, may take such actions as it deems appropriate with respect
to outstanding Awards, including, without limitation, accelerating the Vesting
Date and/or payout of such Awards; provided, however, that such action shall not
conflict with any provision contained in an Award Agreement unless such
provision is amended in accordance with Section 16.3 below.

13.2 CASHOUT. The Committee, in its sole discretion, may determine that, upon
the occurrence of a Change in Control of the Company, all or a portion of
certain outstanding Awards shall terminate within a specified number of days
after notice to the holders, and each such holder shall receive an amount equal
to the value of such Award on the date of the change in control, and with
respect to each share of Common Stock subject to a Stock Option or SAR, an
amount equal to the excess of the Fair Market Value of such shares of Common
Stock immediately prior to the occurrence of such change in control over the
exercise price per share of such Stock Option or SAR. Such amount shall be
payable in cash, in one or more kinds of property (including the property, if
any, payable in the transaction) or in a combination thereof, as the Committee,
in its sole discretion, shall determine.

13.3 ASSUMPTION OR SUBSTITUTION OF AWARDS. Notwithstanding anything contained in
the Plan to the contrary, the Committee may, in its sole discretion, provide
that an Award may be assumed by any entity which acquires control of the Company
or may be substituted by a similar award under such entity’s compensation plans.

14.0 TERMINATION OF EMPLOYMENT IF PARTICIPANT IS AN EMPLOYEE

14.1 TERMINATION OF EMPLOYMENT DUE TO DEATH OR DISABILITY. Subject to any
written agreement between the Company and a Participant, if a Participant’s
employment is terminated due to death or Disability:

(a) all non-Vested portions of Awards held by the Participant on the date of the
Participant’s death or the date of the termination of his or her employment, as
the case may be, shall immediately be forfeited by such Participant as of such
date; and

(b) all Vested portions of Stock Options and SARs held by the Participant on the
date of the Participant’s death or the date of the termination of his or her
employment, as the case may be, shall remain exercisable until the earlier of:

(i) the end of the 12-month period following the date of the Participant’s death
or the date of the termination of his or her employment, as the case may be, or

(ii) the date the Stock Option or SAR would otherwise expire.

14.2 TERMINATION OF EMPLOYMENT FOR CAUSE. Subject to any written agreement
between the Company and a Participant, if a Participant’s employment is
terminated by the Company for cause, all Awards held by a Participant on the
date of the termination of his or her employment for cause, whether Vested or
non-Vested, shall immediately be forfeited by such Participant as of such date.

14.3 OTHER TERMINATIONS OF EMPLOYMENT. Subject to any written agreement between
the Company and a Participant, if a Participant’s employment is terminated for
any reason other than for cause or other than due to death or Disability:

(a) all non-Vested portions of Awards held by the Participant on the date of the
termination of his or her employment shall immediately be forfeited by such
Participant as of such date; and

(b) all Vested portions of Stock Options and/or SARs held by the Participant on
the date of the termination of his or her employment shall remain exercisable
until the earlier of (i) the end of the 90-day period following the date of the
termination of the Participant’s employment or (ii) the date the Stock Option or
SAR would otherwise expire.



--------------------------------------------------------------------------------

14.4 COMMITTEE DISCRETION. Notwithstanding anything contained in the Plan to the
contrary, the Committee may, in its sole discretion, provide that:

(a) any or all non-Vested portions of Stock Options and/or SARs held by the
Participant on the date of the Participant’s death and/or the date of the
termination of his or her employment shall immediately become exercisable as of
such date and, except with respect to ISOs, shall remain exercisable until a
date that occurs on or prior to the date the Stock Option or SAR is scheduled to
expire;

(b) any or all Vested portions of Nonqualified Stock Options and/or SARs held by
the Participant on the date of the Participant’s death and/or the date of the
termination of his or her employment shall remain exercisable until a date that
occurs on or prior to the date the Stock Option or SAR is scheduled to expire;
and/or

(c) any or all non-Vested portions of Stock Awards, Stock Units, Performance
Shares, Performance Units, and/or Cash Awards held by the Participant on the
date of the Participant’s death and/or the date of the termination of his or her
employment shall immediately Vest or shall become Vested on a date that occurs
on or prior to the date the Award is scheduled to vest; provided, however, that
the Committee shall not exercise such discretion with respect to any
Performance-Based Award if and to the extent the provision for such accelerated
vesting would otherwise disqualify the compensation attributable to that Award
as “performance-based compensation” under Code Section 162(m).

14.5 ISOS. Notwithstanding anything contained in the Plan to the contrary,
(i) the provisions contained in this Section 14 shall be applied to an ISO only
if the application of such provision maintains the treatment of such ISO as an
ISO and (ii) the exercise period of an ISO in the event of a termination of the
Participant’s employment due to Disability provided in Section 14.1 above shall
be applied only if the Participant is “permanently and totally disabled” (as
such term is defined in Code Section 22(e)(3)).

15.0 TAXES

15.1 WITHHOLDING TAXES. With respect to Employees, the Company, or the
applicable Subsidiary, may require a Participant who has become vested in his or
her Stock Award, Stock Unit, Performance Share or Performance Unit granted
hereunder, or who exercises a Stock Option or SAR granted hereunder to reimburse
the corporation which employs such Participant for any taxes required by any
governmental regulatory authority to be withheld or otherwise deducted and paid
by such corporation or entity in respect of the issuance or disposition of such
shares or the payment of any amounts. In lieu thereof, the corporation or entity
which employs such Participant shall have the right to withhold the amount of
such taxes from any other sums due or to become due from such corporation or
entity to the Participant upon such terms and conditions as the Committee shall
prescribe. The corporation or entity that employs such Participant may, in its
discretion, hold the stock certificate to which such Participant is entitled
upon the vesting of a Stock Award, Stock Unit, Performance Share or Performance
Unit or the exercise of a Stock Option or SAR as security for the payment of
such withholding tax liability, until cash sufficient to pay that liability has
been accumulated.

15.2 USE OF COMMON STOCK TO SATISFY WITHHOLDING OBLIGATION. With respect to
Employees, at any time that the Company, Subsidiary or other entity that employs
such Participant becomes subject to a withholding obligation under applicable
law with respect to the vesting of a Stock Award, Stock Unit, Performance Share
or Performance Unit or the exercise of a Nonqualified Stock Option (the “Tax
Date”), except as set forth below, a holder of such Award may elect to satisfy,
in whole or in part, the holder’s related personal tax liabilities (an
“Election”) by (i) directing the Company, Subsidiary or other entity that
employs such Participant to withhold from shares issuable in connection with
such vesting or exercise either a specified number of shares or shares of Common
Stock having a specified value (in each case limited to the related minimum
statutory personal withholding tax liabilities with respect to the applicable
taxing jurisdiction so as to preclude any “liability” accounting treatment for
the Award pursuant to the Statement of Financial Accounting Standards
No. 123(R), (ii) tendering shares of



--------------------------------------------------------------------------------

Common Stock previously issued pursuant to the exercise of a Stock Option or
other shares of the Common Stock owned by the holder, or (iii) combining any or
all of the foregoing Elections in any fashion. An Election shall be irrevocable.
The withheld shares and other shares of Common Stock tendered in payment shall
be valued at their Fair Market Value of the Common Stock on the Tax Date. The
Committee may disapprove of any Election, suspend or terminate the right to make
Elections or provide that the right to make Elections shall not apply to
particular shares or exercises. The Committee may impose any additional
conditions or restrictions on the right to make an Election as it shall deem
appropriate, including conditions or restrictions with respect to Section 16 of
the Exchange Act.

15.3 NO GUARANTEE OF TAX CONSEQUENCES. No person connected with the Plan in any
capacity, including, but not limited to, the Company and any Subsidiary and
their directors, officers, agents and employees makes any representation,
commitment, or guarantee that any tax treatment, including, but not limited to,
federal, state and local income, estate and gift tax treatment, will be
applicable with respect to amounts deferred under the Plan, or paid to or for
the benefit of a Participant under the Plan, or that such tax treatment will
apply to or be available to a Participant on account of participation in the
Plan.

16.0 AMENDMENT AND TERMINATION

16.1 TERMINATION OF PLAN. The Board may suspend or terminate the Plan at any
time with or without prior notice; provided, however, that no action authorized
by this Section 16.1 shall reduce the amount of any outstanding Award or change
the terms and conditions thereof without the Participant’s consent.

16.2 AMENDMENT OF PLAN. The Board may amend the Plan at any time with or without
prior notice; provided, however, that no action authorized by this Section 16.2
shall reduce the amount of any outstanding Award or change the terms and
conditions thereof without the Participant’s consent. No amendment of the Plan
shall, without the approval of the stockholders of the Company:

(a) increase the total number of shares which may be issued under the Plan;

(b) increase the maximum number of shares with respect to all Awards measured in
Common Stock that may be granted to any individual under the Plan;

(c) increase the maximum dollar amount that may be paid with respect to all
Awards measured in cash; or

(d) modify the requirements as to eligibility for Awards under the Plan.

In addition, the Plan shall not be amended without the approval of such
amendment by the Company’s stockholders if such amendment is (i) required under
the rules and regulations of the stock exchange or national market system on
which the Common Stock is listed or (ii) otherwise considered material in the
reasonable judgment of the Committee.

16.3 AMENDMENT OR CANCELLATION OF AWARD AGREEMENTS. The Committee may amend or
modify any Award Agreement at any time by mutual agreement between the Committee
and the Participant or such other persons as may then have an interest therein.
In addition, by mutual agreement between the Committee and a Participant or such
other persons as may then have an interest therein, Awards may be granted to an
Employee, Nonemployee Director or Independent Contractor in substitution and
exchange for, and in cancellation of, any Awards previously granted to such
Employee, Nonemployee Director or Independent Contractor under the Plan, or any
award previously granted to such Employee, Nonemployee Director or Independent
Contractor under any other present or future plan of the Company or any present
or future plan of an entity which (i) is purchased by the Company,
(ii) purchases the Company, or (iii) merges into or with the Company.

17.0 MISCELLANEOUS

17.1 OTHER PROVISIONS. Awards granted under the Plan may also be subject to such
other provisions (whether or not applicable to the Award granted to any other
Participant) as the Committee determines on the date of grant to be appropriate,
including, without limitation, for the installment purchase of Common Stock
under Stock Options, to assist the Participant in financing the acquisition of
Common Stock, for the forfeiture of, or restrictions on resale or other
disposition of, Common Stock acquired under



--------------------------------------------------------------------------------

any Stock Option, for the acceleration of Vesting of Awards in the event of a
change in control of the Company, for the payment of the value of Awards to
Participants in the event of a change in control of the Company, or to comply
with federal and state securities laws, or understandings or conditions as to
the Participant’s employment in addition to those specifically provided for
under the Plan.

17.2 TRANSFERABILITY. Each Award granted under the Plan to a Participant shall
not be transferable otherwise than by will or the laws of descent and
distribution, and Stock Options and SARs shall be exercisable, during the
Participant’s lifetime, only by the Participant. In the event of the death of a
Participant, each Stock Option or SAR theretofore granted to him or her shall be
exercisable during such period after his or her death as the Committee shall, in
its sole discretion, set forth in the Award Agreement on the date of grant and
then only by the executor or administrator of the estate of the deceased
Participant or the person or persons to whom the deceased Participant’s rights
under the Stock Option or SAR shall pass by will or the laws of descent and
distribution. Notwithstanding the foregoing, the Committee, in its sole
discretion, may permit the transferability of a Stock Option (other than an ISO)
by a Participant solely to members of the Participant’s immediate family or
trusts or family partnerships or other similar entities for the benefit of such
persons, and subject to such terms, conditions, restrictions and/or limitations,
if any, as the Committee may establish and include in the Award Agreement.

17.3 ELECTION TO DEFER COMPENSATION ATTRIBUTABLE TO AWARD. The Committee may, in
its sole discretion, allow a Participant to elect to defer the receipt of any
compensation attributable to an Award under guidelines and procedures to be
established by the Committee after taking into account the advice of the
Company’s tax counsel.

17.4 LISTING OF SHARES AND RELATED MATTERS. If at any time the Committee shall
determine that the listing, registration or qualification of the shares of
Common Stock subject to any Award on any securities exchange or under any
applicable law, or the consent or approval of any governmental regulatory
authority, is necessary or desirable as a condition of, or in connection with,
the granting of an Award or the issuance of shares of Common Stock thereunder,
such Award may not be exercised, distributed or paid out, as the case may be, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.

17.5 NO RIGHT, TITLE, OR INTEREST IN COMPANY ASSETS. Participants shall have no
right, title, or interest whatsoever in or to any investments which the Company
may make to aid it in meeting its obligations under the Plan. Nothing contained
in the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative or any other
person. To the extent that any person acquires a right to receive payments from
the Company under the Plan, such right shall be no greater than the right of an
unsecured general creditor of the Company. All payments to be made hereunder
shall be paid from the general funds of the Company and no special or separate
fund shall be established and no segregation of assets shall be made to assure
payment of such amounts except as expressly set forth in the Plan. The Plan is
not intended to be subject to the Employee Retirement Income Security Act of
1974, as amended.

17.6 NO RIGHT TO CONTINUED EMPLOYMENT OR SERVICE OR TO GRANTS. The Participant’s
rights, if any, to continue to serve the Company as a director, officer,
employee, independent contractor or otherwise, shall not be enlarged or
otherwise affected by his or her designation as a Participant under the Plan,
and the Company or the applicable Subsidiary reserves the right to terminate the
employment of any Employee or the services of any Independent Contractor or
director at any time. The adoption of the Plan shall not be deemed to give any
Employee, Nonemployee Director, Independent Contractor or any other individual
any right to be selected as a Participant or to be granted an Award.

17.7 AWARDS SUBJECT TO FOREIGN LAWS. The Committee may grant Awards to
individual Participants who are subject to the tax laws of nations other than
the United States, and such Awards may have terms and conditions as determined
by the Committee as necessary to comply with applicable foreign laws. The
Committee may take any action which it deems advisable to obtain approval of
such Awards by the appropriate foreign governmental entity; provided, however,
that no such Awards may be granted pursuant to this Section 16.6 and no action
may be taken which would result in a violation of the Exchange Act or any other
applicable law.



--------------------------------------------------------------------------------

17.8 GOVERNING LAW. The Plan, all Awards granted hereunder, and all actions
taken in connection herewith shall be governed by and construed in accordance
with the laws of the State of Delaware without reference to principles of
conflict of laws, except as superseded by applicable federal law.

17.9 OTHER BENEFITS. No Award granted under the Plan shall be considered
compensation for purposes of computing benefits under any retirement plan of the
Company or any Subsidiary nor affect any benefits or compensation under any
other benefit or compensation plan of the Company or any Subsidiary now or
subsequently in effect.

17.10 NO FRACTIONAL SHARES. No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, Common Stock, Stock Options, or other property shall be issued or
paid in lieu of fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

17.11 PROHIBITION ON REPRICING OF OPTIONS. Notwithstanding anything in the Plan
to the contrary, the Committee may not, without the consent of the Company’s
stockholders, reprice any outstanding Award; provided, however, that stock
splits, stock dividends and similar events as set forth in Section 5.2 herein
shall not be deemed to be a repricing hereunder.

17.12 MINIMUM VESTING PERIODS. Except as set forth in Section 14 herein and
notwithstanding any other provision set forth in the Plan to the contrary,
(a) any Award (other than a Stock Option or SAR) that is not subject to
performance criteria shall Vest over a service period of at least three years,
with such vesting to occur in equal installments over such three year period,
and (b) any Award (other than a Stock Option or SAR) that is subject to
performance criteria shall Vest over a performance period of at least 12 months
in one or more installments over that period.